I concur with the decision of my colleagues and their excellent analysis of the law of the case sub judice. I only add this concurrence to emphasize the factuality of the case. It is obvious that a breakdown of communication occurred which prevented the state from pursuing the type of prosecution it ultimately did.
The state could have pursued an indictment under R.C. 2925.11
for any one of the proscribed drugs. The arresting officer issued the citation for possession of marijuana on April 5, 1981; the appellee went to the municipal court on April 6, 1981, "paid out" the fine and costs, signing the usual waivers and entered his plea of guilty. At that point jeopardy attached. Subsequently, the police department had to forward the other, considered more serious drugs (cocaine and methaqualone) to the Bureau of Criminal Identification (BCI) for analysis. By the time the results, upon which the indictment was obtained, were returned, the ball game was over. Had the police department more fully cooperated with the prosecutor's office which, in turn, could have communicated with the municipal judge, the resulting penalty to the appellee could have been much more severe. Hopefully, the appellee appreciates how fortunate he is, and that this young man has learned a lesson. He has presumably incurred great expense in this entire matter and all involved have spent a great deal of time in the resolution of this case.